          Case 1:19-cv-11534-AJN Document 17 Filed 06/25/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                     6/25/2020




   Himelda Mendez,

                          Plaintiff,                                   19-cv-11534 (AJN)

                  –v–                                                        ORDER

  Sadigh Gallery Ancient Art Inc.,

                          Defendant.



ALISON J. NATHAN, District Judge:

        On June 9, 2020, Plaintiff received a certificate of default against Defendant. See Dkt.

No. 16. Within three weeks of this order, Plaintiff shall move for default judgment against

Defendant, pursuant to this Court’s Individual Practices in Civil Cases, or file a status update

with the Court explaining why a motion for default judgment against Defendant should not be

filed at this time. Plaintiff is on notice that failure to do so by this date may result in her claims

being dismissed with prejudice for failure to prosecute. See United States ex rel. Drake v.

Norden Systems, 375 F.3d 248, 250 (2d Cir. 2004) (noting “a district judge’s authority to dismiss

actions based on a plaintiff’s failure to prosecute”).

        In light of the certificate of default entered against Defendant, the initial pre-trial

conference currently scheduled for June 26, 2020 is adjourned sine die.

        Additionally, Plaintiff must serve this order on Defendant and file an affidavit of service

on ECF within one week of the date of this order.

        SO ORDERED.



                                                         1
       Case 1:19-cv-11534-AJN Document 17 Filed 06/25/20 Page 2 of 2




             25 2020
Dated: June ____,
       New York, New York            ____________________________________
                                               ALISON J. NATHAN
                                             United States District Judge




                                       2
